940 F.2d 652Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ted Edwin KILLIAN, Plaintiff-Appellant,v.J.B. HALL, Verlin Enloe, Clerk of Superior Court, CherokeeCounty, North Carolina Department of Correction,Defendants-Appellees.
No. 90-6824.
United States Court of Appeals, Fourth Circuit.
Submitted May 13, 1991.Decided Aug. 1, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Bryson City.  Richard L. Voorhees, Chief District Judge.  (CA-87-118-B)
Ted Edwin Killian, appellant pro se.
David McLean Parker, Office of the Attorney General, Raleigh, N.C.  R. Scott Lindsay, Hyde, Hoover & Lindsay, Murphy, N.C., for appellees.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ted Edwin Killian appeals the judgment following the jury verdict against his 42 U.S.C. Sec. 1983 claims.  We have fully reviewed the record and all of Killian's contentions raised in this Court and conclude that there is no reversible error.  Killian has no constitutional right to participate in work release programs, see Mahfouz v. Lockhart, 826 F.2d 791, 792 (8th Cir.1987);  Beard v. Livesay, 798 F.2d 874, 876 (6th Cir.1986), and no such right under North Carolina law.  See Goble v. Bounds, 281 N.C. 307, 311-12, 188 S.E.2d 347, 349-50 (1972);  N.C.Gen.Stats. Sec. 148-33.1.  See also Wetzel v. Edwards, 635 F.2d 283, 289 (4th Cir.1980) (acknowledging effect of Gobles ).  Therefore, he was not entitled to due process in the revocation of his work release status.  Furthermore, his claims relating to his transfer and the alleged denial of medical treatment are meritless.


2
Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in this record and argument would not aid the decisional process.


3
AFFIRMED.